UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6834


JOHN W. FISHBACK,

                  Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN, Warden; RICHARD J. GRAHAM, JR., Asst.
Warden; GARY D. MAYNARD, Secretary of Public Safety and
Correctional Services; UNKNOWN EMPLOYEES, FORMER EMPLOYEES,
CONTRACTORS AND FORMER CONTRACTORS OF THE NORTH BRANCH
CORRECTIONAL    INSTITUTION   AND    ROXBURY   CORRECTIONAL
INSTITUTION,

                  Defendants – Appellees,

          and

JOHN A. ROWLEY,

                  Defendant.



                               No. 12-7137


JOHN W. FISHBACK,

                  Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN, Warden; RICHARD J. GRAHAM, JR., Asst.
Warden; GARY D. MAYNARD, Secretary of Public Safety and
Correctional Services; UNKNOWN EMPLOYEES, FORMER EMPLOYEES,
CONTRACTORS AND FORMER CONTRACTORS OF THE NORTH BRANCH
CORRECTIONAL      INSTITUTION    AND    ROXBURY        CORRECTIONAL
INSTITUTION,

                  Defendants – Appellees,

          and

JOHN A. ROWLEY,

                  Defendant.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.  J. Frederick Motz, Senior District
Judge. (1:11-cv-00612-JFM)


Submitted:   October 25, 2012               Decided:   November 8, 2012


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Fishback, Appellant Pro Se.   Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           John W. Fishback appeals the district court’s orders

denying his motions and denying relief on his 42 U.S.C. § 1983

(2006)   complaint.       We    have   reviewed   the   record   and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.           See Fishback v. Shearin, No. 1:11-cv-

00612-JFM (D. Md. June 15, 2012; Apr. 3, 2012).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before   the    court     and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3